 BARNES METAL PRODUCTS COMPANY39'procedural and organizational, and not substantive, in nature.'3Accordingly, as Section 4(c) by its terms applies only to substantiverules,14the 30-day notice requirement is not applicable."Moreover,.in this connection, the Board at the time of publication in the Registerof these amendments added the following statement :Pursuant to Section 3 (b) the National Labor Relations Boardfinds that it is in the public interest and will better effectuate thepurposes of the Act to issue the following rules as soon as possi-ble, and further finds that compliance with the provisions ofSection 4 of the Administrative Procedure Act (60 Stat. 238;5 U.S.C. 1003) as to notice of proposed rule making and delayedeffective date is unnecessary in this instance.ieIn sum, we find no validity to this attack upon the propriety of theyeffectuation of the delegation.The Board has acted consistently withapplicable statutory authority as delineated in both the National LaborRelations Act and the Administrative Procedure Act.Accordinglythe motions to dismiss are denied.''[Text of Direction of Election omitted from publication.]>s See AttorneyGeneral's Manual on the Administrative ProcedureAct, p 30, footnote 3.14 find , p. 13,footnote5 ; p. 30.75 Section4(c) of the AdministrativeProcedureAct providesas followsEffective dates.-The required publication or service of any substantive rule (otherthan one granting or recognizing exemption or relieving restriction or interpretativerules and statements of policy)shall be made not less thanthirtydays prior to theeffective date thereof except as otherwise provided by the agency upon good causefound and published with the rule.16 26 F.R 3885. In any event, the Employer had more than 30 clays' notice of theBoard's delegation and procedure, as the hearing was held on June 16, 1961,more than30 days after publication thereof in the Federal Register on May 4, 1961.17 As the Regional Director after the bearing deferred this casedirectlyto the Boardfor ruling on the motions to dismiss and for the Board'sdecision on the merits,we find,in any event,that the Board's powers under Section 9 of the National Labor RelationsAct were not exercised by the Regional Director in this case, as provided in the delegation.BarnesMetalProducts CompanyrandIwan;Kapeczuk. ,CaseNo. 13-CA-3842.September 8, 1961DECISION AND ORDEROn April 24, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in a copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other unfair labor practices133 NLRB No. 3. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged in the complaint and recommended that such allegations bedismissed.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a. three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Theruling are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Barnes MetalProducts Company, Chicago, Illinois, its officers,agents,successors,and assigns,shall :1.Cease anddesist frominterrogating employees with respect totheir union membership, activities, and sentimentsin a manner con-stituting interference, restraint, and coercion in violation of Section8(a) (1) of the Act, and from engaging in any like or related unfairlabor practice.2.Take the followingaffirmativeaction, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Chicago, Illinois, copies of the noticeattached hereto marked "Appendix." 1Copies of said notice, to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.'Reasonable steps shall be taken by the Respondent to insurethat saidnotices arenot altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminatorily dis-charged Iwan Kapeczuk in violation of Section 8(a) (3) and (1) ofthe Act.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BARNES METAL PRODUCTSCOMPANYAPPENDIXNOTICE TO ALL EMPLOYEES41Pursuant to a Decisionand Order of the National LaborRelationsBoard, andin order to effectuate the policies of the National LaborRelationsAct, as amended, you are notified that :WE WILL NOT interrogate our employees with respect to theirunion membership,activities, or sentiments in a manner con-stitutinginterference, restraint, or coercion in violation of Section8(a) (1) of the Act or engage in any like or related unfair laborpractice.All our employeesare free tobecome or remain or torefrain frombecoming or remainingmembers of the International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica,AFL-CIO, or any otherlabor organization.BARNES MIIrAL PRODUCTS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before Trial ExaminerFannie M. Boyls in Chicago,Illinois,on December 5 and 6,1960,on complaint of theGeneral Counsel and answer of Barnes Metal Products Company, the Respondentherein.The issues litigated were whether Respondent coercively interrogated em-ployees concerning their union membership, activities,and desires and discrimina-torily discharged the Charging Party, Iwan Kapeczuk,thereby violating Section8(a)(1) and(3) of the National Labor Relations Act, as amended,61 Stat. 136,73 Stat.519.Counsel for Respondent and for the General Counsel submitted briefs,which I have duly considered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is an Illinois corporation and maintains its principal office and placeof business in Chicago,Illinois,where it is engaged in the manufacture of rain-carrying equipment and radio tube shields.During the calendar year 1959,a repre-sentative period,Respondent,in the course and conduct of its business operations,sold and shipped goods and materials from its Chicago,Illinois,plant valued inexcess of $50,000, directly to points outside Illinois.Respondent's answer admits,and I find,that Respondent is engaged in commerce within the meaning of the Act.I also find that it will effectuate the policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO, is a labor organization admitting to membershipemployees of Respondent. 42DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Thealleged unlawful interrogationIn late 1959, employee Iwan Kapeczuk, whose alleged discriminatory discharge isdiscussedinfra,met with a representative of the Union for the purpose or organizingRespondent's plant and in January 1960 began distributing membership cards amongthe employees.Pursuant to a representation petitionfiled bythe Union,the Boardconducted an election at the plant on March 25,1960,whichthe Union lost.Two or three weeks before the election,according to the credited testimony of Fore-man Chester Poliwada(known in the plant as Polly),Plant Manager Kowal told him,"Polly, I hear from the other fellows that John[Iwan] Kapeczuk is bothering thefellows during working hours and trying to solicit them in the union."Poliwadavolunteered to talk to Kapeczuk"and find out."During this conversation,ManagerKowal told Poliwada he had heard that Kapeczuk"was one of the instigators of theunion."Thatsame day, Foreman Poliwada said to Kapeczuk, "What is this I hear that youare an instigator in the union."Kapeczuk replied,"No, not me."Nothing furtherwas said at that time.Later, after being informed by Manager Kowal's son, whowas an employee,that Kapeczuk was "for the union"and had approached him duringworking hours about the Union,Foreman Poliwadaasked Kapeczuk'sworkingpartner, J. D. (Slim)McComb,whether Kapeczuk had ever talked to him aboutthe Union and McComb replied that Kapeczuk had asked him to join it. Poliwadaalso asked McComb what he thought of the Union and the latter stated that he didnot want to have anything to do with it.'Itmay well be that Plant Manager Kowal's concern,as he testified,was thatKapeczuk should not visit employees in other departments,thereby interferingwith production and creating a safety hazard where employees were operating movingmachinery.Foreman Poliwada's interrogation of Kapeczuk as to whether he was the"instigator"of the Union and his questioning of employee McComb as to Kapeczuk'sunion activities and McComb's own sentiments about the Union,however,did notconvey Kowal's concern.This interrogation is of the type which normally tends tointerfere with, restrain,and coerce employees in the exercise of their organizationalrights.Later, about 2 days before the election, when Kapeczuk reported to ManagerKowal that he overheard Foreman Bruno Mazur remarking that management wasgoing to have a meeting and kick Kapeczuk out of the plant, Kowal told Kapeczukthat he should not pay any attention to or worry about such statements,that hewas a good worker and Kowal was satisfied with him;but during the same conversa-tion,Kowa]toldKapeczuk that he did not think a union was needed in the plantand he hoped Kapeczuk would vote against the Union.Kowal'sassurances, inthese circumstances,were not, in my view,sufficient to overcome the coerciveeffect of Foreman Poliwada's interrogation of Kapeczuk and McComb.I accordinglyfind that such interrogation constituted a violation of Section 8(a)(1) of the Act.N.L.R.B.v. Jackson Press, Inc.,201 F. 2d 541, 545-546 (C.A. 7).B.The alleged discriminatory discharge of KapeczukBefore his discharge on August 4, 1960, Kapeczuk had been employed by Re-spondent in its steel department for about 41/a years.He had the greatest seniorityand was the most valuable all-around employee in the department.He was not onlyan efficient worker but was the only employee capable of setting up and changing oradjusting all the machines and gauges.In July when Kapeczuk requested permission to take his 2 weeks' annual vacationduring a period which conflicted in part with Foreman Poliwada's planned vacation,Poliwada told him he could not be spared from the department while Poliwada wasaway because there was no one else to perform certain functions such as changingthe machines or putting the size on the slitting machine. It was then arranged thatKapeczuk would take 1 week of his vacation before Poliwada left and the other weekafter Poliwada returned.On other occasions when Poliwada had been absent from the plant,Kapeczuk hadtaken care of all the machines and had also distributed work orders to his fellow1 The findings in this and the foregoing paragraphs are based upon Poliwada's testimonywhen called by the General Counsel under Rule 43(b) of the Rules of Civil Procedure.Upon being recalled as a witness by Respondent on the following day, Poliwada varied histestimony In some respectsI do not credit It Insofaras itis inconsistent with the testi-mony given by him on the first day. BARNES METAL PRODUCTS COMPANY43employees and filled. in job record. cards and production records for most of them.He proceeded to perform the samefunctionsduring Poliwada's 1960 vacation period.On August 1, thebeginningof the second week of Poliwada's absence, one of thesteel department employees, John Yarber, complained to Plant Manager Kowal thatKapeczuk had been issuing orders to him, using abusive language, and trying to runthe shop and informed Kowal that he, Yarber, would not take any orders fromKapeczuk.Kowal then called Kapeczuk from his machine and requested him toreport any trouble he had to Kowal and not to issue orders to anyone in the depart-men because he wanted everyone to getalong.He especially warned Kapeczuk tostay away from Yarber 2On August 4, Kapeczuk approached Yarber for the purpose of obtaining infor-mation to fill in Yarber's job record card, as Kapeczuk had been doing with respect tothe job record cards of other employees.Yarber resented what he apparently con-sidered an unwarranted assumption of authority by Kapeczuk and cursed him.Theepisode ended with Yarber striking Kapeczuk with a pipe.Kapeczuk thereuponreported the incident to Plant Manager Kowal.Kowal investigated the incident and was told by Yarber that "he just couldn't stand"Kapeczuk any longer; that every time Kowal turned his back, Kapeczuk had attemptedto give him orders and had called him a "dumb hillbilly" and other abusive names; andthat he, Yarber, had lost his temper and struck Kapeczuk.Kowal then dischargedYarber.He also discharged Kapeczuk a few minutes later.There is a sharpconflict inthe testimony as to what was said at that time.According to Kapeczuk, when Kowalinformed him that he was being discharged too, Kapeczuk protested that he had donenothing wrong, that he had merely asked Yarber for information necessary to fill inthe job record card, and that Kowal had replied, "Well, John, we have plenty oftrouble with you about the union."Kowal, on the other hand, testified that after discharging Yarber, he calledKapeczuk to the office and asked him why he had been at Yarber's machine; thatKapeczuk did not reply; Kowal then told him that because of his failure to followinstructions to stay away from Yarber, he had "created this fight"; and he was beingdischarged for failing to follow orders and provoking the "fight."Kowal furthertestified that Kapeczuk then accused Kowal of discharging him becauseof his unionactivities, a charge which Kowal denied.Ifind Kowal's account of the discharge the more believable and credit it.Kapeczuk's discharge occurred more than 4 months after the employees had re-jected the Union in a Board-conducted electionand unionactivities at the plant hadceased.It is not likely that Kowal's displeasure at discovering Kapeczuk's part inthe union movement would have influenced his action after the lapse of this numberof months.Nor do I find Kowal's action so unreasonableas to warrant rejectionof his asserted reasons for the discharge? I accordingly find that Respondent did notviolate Section 8(a)(3) or (1) of the Act by discharging Kapeczuk.W. THE REMEDYHaving found that Respondenthascoercively interrogated employees, in violationof Section 8(a)(1) of the Act, my recommended order will direct that Respondentcease and desist from engaging in the unfair labor practice found, or in any like orrelated unfair labor practice.My recommended order will also direct that Respond-ent post appropriate notices.2 The above findings are based on that part of Kowal's testimony which I credit. Ondirect examination, Kowal testified that Yarber complained to him again on August 1 andalso on August 2 about Kapeczuk and that each time Kowal repeated his instructions toKapeezuk to stay away from Yarber. On cross-examination, Kowal testified that Yarbercomplained of Kareezuk only once on August 1 and again on August 3Kapeczuk deniedthat Kowal instructed him to stay away from Yarber I do not credit his denial in thisrespect, but I find it unnecessary to decide whether, as Kowal testified, he warnedKapeczuk more than once to stay away from Yarber2It is possible that Kapeczuk honestly believed that his union activities were the moti-vating reasons for his discharge for although he may not have been expresslyrequested toact in Foreman Poliwada's place during the latter's absence in 1960, he could reasonablyassume that he was expected to act as he had done on previous occasions when Poliwada'was absent from the plant; and his contacts with Yarber were in line with his supposeddutiesYarber, while working in another department, had resented taking orders fromanother senior worker who had been designated to take over responsibilities in the ab-sence of the foreman, and it may well be that his resentment of Kapeczuk was entirelyunwarranted. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalUnion,UnitedAutomobile,Aircraftand Agricultural Imple-mentWorkers of America, AFL-CIO,is a labor organization within the meaningof Section2(5) of the Act.2.By coercivelyinterrogating employees with respect to their union membership,activities,and sentiments,Respondent has interfered with, restrained,and coercedemployees in the exercise of their rights guaranteed in Section7 of the Act,therebyengaging in an unfair labor practice within the meaning of Section 8(a)(1) of theAct.3.The aforesaidunfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.4.The evidencedoes not establishthatRespondent engaged in an unfair laborpractice within the meaning of Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Jimmie Green ChevroletandRetail Automobile Salesmen, LocalUnion No. 501,affiliatedwith Retail Clerks InternationalAssociation,AFL-CIO.Case No. 23-CA-1133. September 8,1961DECISION AND ORDEROn June 26, 1961, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner.1We agree with the Trial Examiner that salesman Smith was discharged by Respondentin violation of Section 8(a) (3) of theAct.Not onlywas Smith an admittedly exceptionalsalesman but his absence from one morning'sfloor time,while serious,was also in-advertent.While VicePresident and General Manager Williamson testified that twoother salesmen had been discharged for absenteeism in the past 4 years both were guiltyof unexplained absences for a period of days.One of thesewas rehired after 6 days andthe other,Trueblood,was allowed to resign.UnlikeTrueblood,and contrarytoWilliam-son's statement of company policy, Smith was not permitted to resign.This evidence ofsignificantly disparate treatment coupled with the Respondent's knowledge of Smith'sunion activity and evidence that it suspected him of being the organizer of such activity,in light of the Respondent's opposition to the Union,convincesus that thereason assignedwas pretextuous and that the discharge was in fact discriminatory within the meaning ofthe Act.133 NLRB No. 5.